Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of claim 4 is that Ohama (JP 2005045185) does not disclose that the protrusion portion has an end surface in the protrusion direction, so that the wide end portion filled in the terminal insertion hole is welded to the end surface of the protrusion portion; the wide end portion has opposing first and second ends in the width direction; and the protrusion portion has opposing side edges in the thickness direction; and the side edges are located between the first and second ends of the wide end portion in the thickness direction.
The primary reason for the allowance of claim 6 is that Ohama does not disclose a first groove formed in one of the sides of the corresponding narrow power terminal and extending in the thickness direction, the first groove having an opening directed toward a first side of the thickness direction; a second groove formed in the other of the sides of the corresponding narrow power terminal and extending in the thickness direction; and the first and second grooves constitute the narrow portion therebetween in the thickness direction.
The primary reason for the allowance of claim 9 is that Ohama does not disclose a first auxiliary groove formed in one of the sides of the base portion of the corresponding narrow power terminal and extending in the thickness direction, the first auxiliary groove having an opening directed toward a first side of the thickness direction; and a second auxiliary groove formed in the other of the sides of the base portion of the corresponding narrow power terminal and extending in the thickness direction.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BENJAMIN TZU-HUNG LIU/Examiner, Art Unit 2893                                                                                                                                                                                                        5/21/2021